Exhibit 10.1

 



BIONIK LABORATORIES CORP.

 

PROMISSORY NOTE

 

Principal Amount: US$500,000.00 Issue Date: May 8, 2019

 

Bionik Laboratories Corp., a Delaware corporation (the “Company”), for value
received, hereby promises to pay to Star SCI or its permitted assigns or
successors (the “Holder”), the principal amount of Five Hundred Thousand Dollars
(US$500,000.00) (the “Principal Amount”), without demand, on the Maturity Date
(as hereinafter defined), together with any accrued and unpaid interest due
thereon. This Note shall bear interest at a fixed rate of 1.0% per month,
beginning on the Issue Date. Interest shall be computed based on a 360-day year
of twelve 30-day months and shall be payable, along with the Principal Amount,
on the Maturity Date. Payment of all principal and interest due shall be in such
coin or currency of the United States of America as shall be legal tender for
the payment of public and private debts at the time of payment.

 

1.             Definitions.

 

1.1              Definitions. The terms defined in this Section 1 whenever used
in this Note shall have the respective meanings hereinafter specified.

 

“Change in Control” means a merger or consolidation of the Company with or into
any other entity in which the stockholders of the Company immediately prior to
the merger or consolidation do not own more than 50% of the outstanding voting
power (assuming conversion of all convertible securities and the exercise of all
outstanding options and warrants) of the surviving entity or the sale, lease,
licensing, transfer or other disposition of all or substantially all the assets
of the Company; provided, however, that any new issuance of capital stock (or
securities convertible or exercisable into capital stock) of the Company to one
or more third parties for the sole purpose of providing funding for the Company
shall not constitute a Change in Control.

 

“Event of Default” shall have the meaning set forth in Section 4.1.

 

“Holder” or “Holders” means the Person named above or any Person who shall
thereafter become a recordholder of this Note in accordance with the terms
hereof.

 

“Issue Date” means the issue date stated above.

 

“Maturity Date” shall mean the earlier of (i) May 8, 2021, (ii) the date of
receipt of an aggregate of $10,000,000 in gross proceeds to the Company from the
sale of the Company’s securities subsequent to the Issue Date, or (iii) the date
of a Change in Control.

 

“Note” means this Note, as amended, modified or restated.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, joint venture, unincorporated organization or any
government, governmental department or agency or political subdivision thereof.

 



 1 

 

 

2.             GENERAL PROVISIONS.

 

2.1              Loss, Theft, Destruction of Note. Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note and, in the case of any such loss, theft or destruction, upon receipt
of indemnity or security reasonably satisfactory to the Company, or, in the case
of any such mutilation, upon surrender and cancellation of this Note, the
Company will make and deliver, in lieu of such lost, stolen, destroyed or
mutilated Note, a new Note of like tenor and unpaid principal amount dated as of
the date hereof. This Note shall be held and owned upon the express condition
that the provisions of this Section 2.1 are exclusive with respect to the
replacement of a mutilated, destroyed, lost or stolen Note and shall preclude
any and all other rights and remedies notwithstanding any law or statute
existing or hereafter enacted to the contrary with respect to the replacement of
negotiable instruments or other securities without their surrender.

 

2.2              Prepayment. This Note may not be prepaid by the Company in
whole or in part, except with the prior written consent of the Holder.

 

3.             STATUS; RESTRICTIONS ON TRANSFER.

 

3.1              Status of Note. This Note is a direct, general and
unconditional obligation of the Company, and constitutes a valid and legally
binding obligation of the Company, enforceable in accordance with its terms
subject, as to enforcement, to bankruptcy, insolvency, reorganization and other
similar laws of general applicability relating to or affecting creditors’ rights
and to general principles of equity. This Note does not confer upon the Holder
any right to vote or to consent or to receive notice as a stockholder of the
Company, as such, in respect of any matters whatsoever, or any other rights or
liabilities as a stockholder.

 

3.2              COVENANTS. In addition to the other covenants and agreements of
the Company set forth in this Note, the Company covenants and agrees that so
long as this Note shall be outstanding, if any one or more events occur which
constitute or which, with the giving of notice or the lapse of time or both,
would constitute an Event of Default or if the Holder shall demand payment or
take any other action permitted upon the occurrence of any such Event of
Default, the Company will forthwith give notice to the Holder, specifying the
nature and status of the Event of Default or other event or of such demand or
action, as the case may be.

 

4.             REMEDIES.

 

4.1              Events of Default. “Event of Default” wherever used herein
means any one of the following events:

 

(a)               Default in the due and punctual payment of the principal of,
or any other amount owing in respect of (including interest), this Note when and
as the same shall become due and payable;

 

(b)              Default in the performance or observance of any covenant or
agreement of the Company in this Note (other than a covenant or agreement a
default in the performance of which is specifically provided for elsewhere in
this Section 4.1), and the continuance of such default for a period of 10 days
after there has been given to the Company by the Holder a written notice
specifying such default and requiring it to be remedied;

 



 2 

 

 

(c)               The entry of a decree or order by a court having jurisdiction
adjudging the Company as bankrupt or insolvent; or approving as properly filed a
petition seeking reorganization, arrangement, adjustment or composition of or in
respect of the Company under the Federal Bankruptcy Code or any other applicable
federal or state law, or appointing a receiver, liquidator, assignee, trustee or
sequestrator (or other similar official) of the Company or of any substantial
part of its property, or ordering the winding-up or liquidation of its affairs,
and the continuance of any such decree or order unstayed and in effect for a
period of 60 calendar days;

 

(d)              The institution by the Company of proceedings to be adjudicated
as bankrupt or insolvent, or the consent by it to the institution of bankruptcy
or insolvency proceedings against it, or the filing by it of a petition or
answer or consent seeking reorganization or relief under the Federal Bankruptcy
Code or any other applicable federal or state law, or the consent by it to the
filing of any such petition or to the appointment of a receiver, liquidator,
assignee, trustee or sequestrator (or other similar official) of the Company or
of any substantial part of its property, or the making by it of an assignment
for the benefit of creditors;

 

(e)               The Company seeks the appointment of a statutory manager or
proposes in writing or makes a general assignment or an arrangement or
composition with or for the benefit of its creditors or any group or class
thereof or files a petition for suspension of payments or other relief of
debtors or a moratorium or statutory management is agreed or declared in respect
of or affecting all or any material part of the indebtedness of the Company; or

 

(f)                It becomes unlawful for the Company to perform or comply with
its obligations under this Note.

 

4.2              Effects of Default. If an Event of Default occurs and is
continuing, then and in every such case the Holder may declare this Note to be
due and payable immediately, by a notice in writing to the Company, and upon any
such declaration, the Company shall pay to the Holder the outstanding principal
amount of this Note plus all accrued and unpaid interest through the date the
Note is paid in full.

 

4.3              Remedies Not Waived; Exercise of Remedies. No course of dealing
between the Company and the Holder or any delay in exercising any rights
hereunder shall operate as a waiver by the Holder. No failure or delay by the
Holder in exercising any right, power or privilege under this Note shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.

 

5.             MISCELLANEOUS.

 

5.1              Severability. If any provision of this Note shall be held to be
invalid or unenforceable, in whole or in part, neither the validity nor the
enforceability of the remainder hereof shall in any way be affected.

 



 3 

 

 

5.2              Notice. Where this Note provides for notice of any event, such
notice shall be given (unless otherwise herein expressly provided) in writing
and either (a) delivered personally, (b) sent by certified, registered or
express mail, postage prepaid or (c) sent by facsimile or other electronic
transmission, and shall be deemed given when so delivered personally, sent by
facsimile or other electronic transmission (confirmed in writing) or mailed.
Notices shall be addressed, if to Holder, to its address as provided in the
books and records of the Company or, if to the Company, to its principal office.

 

5.3              Governing Law. This Note shall be governed by, and construed in
accordance with, the laws of the State of Delaware (without giving effect to any
conflicts or choice of law provisions that would cause the application of the
domestic substantive laws of any other jurisdiction).

 

5.4              Forum. The Holder and the Company hereby agree that any dispute
which may arise out of or in connection with this Note shall be adjudicated
before a court of competent jurisdiction in the State of Delaware and they
hereby submit to the exclusive jurisdiction of the courts of the State of
Delaware, as well as to the jurisdiction of all courts to which an appeal may be
taken from such courts, with respect to any action or legal proceeding commenced
by either of them and hereby irrevocably waive any objection they now or
hereafter may have respecting the venue of any such action or proceeding brought
in such a court or respecting the fact that such court is an inconvenient forum.

 

5.5              Headings. The headings of the Articles and Sections of this
Note are inserted for convenience only and do not constitute a part of this
Note.

 

5.6              Amendments. This Note may be amended or waived only with the
written consent of the Company and the Holder.

 

5.7              No Recourse Against Others. The obligations of the Company
under this Note are solely obligations of the Company and no officer, employee
or stockholder shall be liable for any failure by the Company to pay amounts on
this Note when due or perform any other obligation.

 

5.8              Assignment; Binding Effect. This Note may be assigned by the
Company without the prior written consent of the Holder. This Note shall be
binding upon and inure to the benefit of both parties hereto and their
respective permitted successors and assigns.

 

 

[Signature on the Following Page]

 

 

 4 

 

 

In Witness Whereof, the Company has caused this Note to be signed by its duly
authorized officer on the date hereinabove written.

 



  Bionik Laboratories Corp.       By:  /s/ Eric Dusseux   Name: Eric Dusseux  
Title: CEO



 

 

 



Signature Page to Promissory Note

 

 

